DETAILED ACTION
The present Office action is response to the amendments filed on 17 FEBRUARY 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 2, 6, 7, 9, 10, and 12-20 have been amended. Claims 5, 8, and 11 have been cancelled. No claims have been added. Claims 1-4, 6, 7, 9, 10, and 12-20 are pending and herein examined.

Response to Arguments
Applicant’s arguments, see Remarks, filed 17 FEBRUARY 2021, with respect to claims 1-22 have been fully considered and are persuasive.  The 35 U.S.C. § 101 rejection, 35 U.S.C. § 103 rejections, and 35 U.S.C. § 112 rejections have been withdrawn. 
Addressing the 35 U.S.C. § 112 rejection, Applicant specified the Blu-ray Disc™ format is Blu-ray Disc Movie (BDMV). The disk format BDMV defines an index file (i.e., index.bdmv), a playlist file (i.e., PLAYLIST), and a clip information file (i.e., CLIPINF) and therefore, although the claim requires only one of these files to be “the database 

    PNG
    media_image1.png
    471
    403
    media_image1.png
    Greyscale

The index file is defined as, “stores information describing the contents of the BDMV directory.” See BD-ROM Version 2.4 p. 15. In view of this, the broadest reasonable interpretation of the claim is the “VR identification information” that is “recorded in the index file” is stored in the index.bdmv file, because this in the index file defined by the BDMV disk format. The prior-art of record does not store any VR information in the index.bdmv file.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: among the most relevant prior-arts of record (U.S. Publication No. 2017/0150139 A1 (hereinafter “Lee”) and “White paper Blu-ray Disc™ Format” 2.B Audio Visual Application Format See Lee, FIG. 7. The disclosure of Blu-ray describes the BDMV disk format having an index file, playlist file, and clip information file. See Blu-ray, p. 14. However, Blue-ray is silent on storing VR information in the index file and there is nothing in Lee to suggest storing such information in the index file and it’s not obvious since Blue-ray has very specific directory and formatting for their BDMV disk format. For these reasons and Applicant’s arguments that have been considered persuasive in light of the claim limitations as well as the enabling portions of the specification, the claims are held allowable.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well for the further limitations set forth.
Any comments considered necessary by the Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-4, 6, 7, 9, 10, and 12-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677.  The examiner can normally be reached on Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STUART D BENNETT/Examiner, Art Unit 2481